Citation Nr: 1037056	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-38 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

4.  Entitlement to service connection for syringomyelia.

5.  Entitlement to service connection for nerve damage.

6.  Entitlement to an initial compensable rating for 
hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to April 1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied each of the service connections listed on 
the title page of this decision and granted service connection 
for hypertension, for which an initial noncompensable rating was 
assigned.  

Referable to the Veteran's claim of entitlement to service 
connection for PTSD, the Board notes that the United States Court 
of Appeals for Veterans Claims (Court) has held that the scope of 
a mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In the 
instant case, as the Veteran has claimed service connection only 
for PTSD and there is no evidence of any additionally diagnosed 
acquired psychiatric disorder, Clemons is not for application.

The issues of entitlement to service connection for diabetes 
mellitus, hearing loss, syringomyelia, and nerve damage, and 
entitlement to an initial compensable rating for hypertension are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.




FINDING OF FACT

The competent evidence of record reflects that the Veteran does 
not have a current diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§  1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009); 75 
Fed. Reg. 39,843 (July 13, 2010); 75 Fed. Reg. 41,092 (July 15, 
2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim for VA 
benefits.  

The Board notes that in a letter dated in April 2005, issued 
prior to the October 2005 rating decision on appeal, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the Veteran and the 
types of evidence that will be obtained by VA.  Although no 
notice letter informed the Veteran as to disability ratings 
and/or effective dates, the Board has concluded that the 
preponderance of the evidence is against the claim; therefore, 
any question as to an appropriate disability rating or effective 
date is rendered moot and, therefore, there is no prejudice to 
the Veteran in proceeding with his claim at this time. 

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records, and private medical 
records.  Also of record and considered in connection with the 
appeal are various written statements submitted by the Veteran 
and his representative.  The Veteran has not identified any 
additional, outstanding records that have not been requested or 
obtained.  

The Board notes that the Veteran has not been provided with a VA 
examination in order to determine whether his claimed PTSD is 
related to his military service.  However, as will be discussed 
below, there is no evidence that the Veteran has a current 
diagnosis of PTSD and his stressors have not been verified and 
are not the type where lay testimony alone suffices to establish 
the occurrence of the claimed event.  Therefore, the Board finds 
that there is no indication that  PTSD may be associated with the 
Veteran's military service.  Thus, a remand for examination 
and/or opinion is not necessary to decide the claim.  See 38 
C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (discussing circumstances when a VA examination is 
required).

Moreover, the Veteran was notified and aware of the evidence 
needed to substantiate his claim, the avenues through which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of 
a current disability; in-service incurrence or aggravation of a 
disease or injury; and a nexus between the claimed in-service 
disease or injury and the present disease or injury.  38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

In cases where the Veteran cannot establish some of these 
elements, a Veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  To establish continuity of symptomatology, 
the Veterans Court requires a Veteran to show "(1) that a 
condition was 'noted' during service, (2) evidence of postservice 
continuity of the same symptomatology, and (3) medical or lay 
evidence of a nexus between the present disability and the 
postservice symptomatology."  Barr, 21 Vet. App. at 307.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Service connection for PTSD in particular requires: (1) medical 
evidence diagnosing the condition in accordance with the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Medical Disorders (4th ed. 1994) (DSM- IV), (2) credible 
supporting evidence that the claimed in- service stressors 
actually occurred, and (3) a link, established by medical 
evidence, between the current symptomatology and the claimed in-
service stressor(s).  See 38 C.F.R. §§ 3.304(f), 4.125(a).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by 
liberalizing, in certain circumstances, the evidentiary standards 
for establishing the occurrence of an in-service stressor for 
non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective 
July 13, 2010).  These revised regulations apply in cases like 
the Veteran's, which were appealed to the Board prior to July 13, 
2010, but not decided by the Board as of that date.  75 Fed. Reg. 
41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)).  

The revised regulations pertaining to PTSD no longer require the 
verification of an in-service stressor if the Veteran was in a 
location involving "fear of hostile military or terrorist 
activity."  Such a location can be evidenced by awards such as 
the Iraq Campaign Medal or the Vietnam Service Medal.  Lay 
testimony alone can be used to establish the occurrence of an in-
service stressor in these situations.  The new regulatory 
provision requires that: (1) A VA psychiatrist or psychologist, 
or contract equivalent, must confirm that the claimed stressor is 
adequate to support a diagnosis of PTSD; (2) the claimed stressor 
is consistent with the places, types, and circumstances of the 
Veteran's service; and (3) the Veteran's symptoms are related to 
the claimed stressor.  Id.  

Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) 
states:

If a stressor claimed by a Veteran is 
related to the Veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a 
diagnosis of [PTSD] and the Veteran's 
symptoms are related to the claimed 
stressor, in the absence of clear and 
convincing evidence to the contrary, and 
provided the claimed stressor is 
consistent with the places, types, and 
circumstances of the Veteran's service, 
the Veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  

For purposes of this paragraph, "fear of 
hostile military or terrorist activity" 
means that a Veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
Veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon 
friendly military aircraft, and the 
Veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.   

Previously, VA was required to undertake extensive development to 
determine whether a non-combat Veteran actually experienced the 
claimed in-service stressor and lay testimony, by itself, was not 
sufficient to establish the occurrence of the alleged stressor; 
instead, credible supporting evidence of a corroborated in-
service stressor was required.  Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the threshold inquiry is whether the file contains 
current medical evidence diagnosing the condition in accordance 
with the American Psychiatric Association's Diagnostic and 
Statistical Manual of Medical Disorders (4th ed. 1994) (DSM- IV).  
As a medical diagnosis is a specifically enumerated requirement 
under 38 C.F.R. § 3.304(f), PTSD is not a condition for which a 
lay diagnosis of PTSD may be accepted as evidence of currently 
manifested disability.  See Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed.Cir.2009).

The diagnostic criteria, including those related to stressors, 
set forth in the DSM-IV for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  The DSM-IV provides two requirements 
to support a diagnosis of PTSD: (1) A person must have been 
"exposed to a traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others;" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 209.  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).  These criteria are no longer 
based solely on usual experience and response but are 
individualized, i.e., geared to the specific individual's actual 
experience and response.

The Veteran's service treatment records are entirely negative for 
a diagnosis of PTSD or any acquired psychiatric disorder.  The 
only mental health issue noted in the Veteran's service treatment 
records is from February 1984, where it was reported that the 
Veteran had a previous history of a personality disorder in 
October 1976, and had enrolled in a alcohol rehabilitation 
program in February 1984.  However, personality disorders are not 
disabilities for which service connection can be granted, and 
both mental health issues listed above predate the alleged 
stressor, which correlates with the Veteran's Persian Gulf War 
service.  

Post-service VA and private treatment records fail to reflect a 
current diagnosis of PTSD or any acquired psychiatric disorder.  
The law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident has 
resulted in a current disability.  Degmetich, 104 F. 3d at 1332; 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Thus, because the 
evidence shows that the Veteran does not currently have a 
diagnosis of PTSD made in accordance with the DSM-IV; service 
connection for this claimed disorder is not warranted upon this 
basis alone.

The Board also notes that the Veteran has not provided a report 
of a military-related stressor which is capable of verification.  
His general reports of stressful, dangerous or painful conditions 
during service are not sufficiently detailed to allow for 
verification.  His May to November 1991 incident in Saudi Arabia, 
which involved his forklift vehicle being separated from the 
convoy of which it was apart, causing the Veteran to be alone in 
the desert all night is insufficiently detailed to attempt 
verification.  VA is not obligated to verify stressors that are 
too vague.  Indeed, the claimant must provide, at a minimum, a 
stressor that can be documented, the location of where the 
incident occurred, the approximate date within 2 months, and the 
unit of assignment.  M21-1MR, Part IV.ii.1.D.14.d.  In this 
respect, the Veteran has not furnished specific stressor details 
such as names, dates and locations of any specific service-
related stressor.

As noted above, VA has recently amended its regulations governing 
service connection for PTSD by liberalizing the evidentiary 
standard for establishing the required in-service stressor where 
the certain requirements are satisfied.  First, a Veteran must 
have experienced, witnessed, or have been confronted by an event 
or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
Veteran or others, and a Veteran's response to the event or 
circumstance must have involved a psychological or psycho-
physiological state of fear, helplessness, or horror.  Second, a 
VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, must confirm that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that a Veteran's symptoms are related to the claimed stressor.  
Additionally, there must be in the record no clear and convincing 
evidence to the contrary, and the claimed stressor must be 
consistent with the places, types, and circumstances of a 
Veteran's service.  75 Fed. Reg. 39852 (July 13, 2010) (to be 
codified at 38 C.F.R. § 3.304(f)).  

Initially, in this case, in the absence of a current diagnosis of 
PTSD, there is no basis upon which to remand the case for 
consideration of the amendment to the VA PTSD regulations as 
discussed above.  In this regard, the new regulations have not in 
any way lowered or amended the evidentiary requirement for a 
showing of a current medical diagnosis of PTSD, the critical 
element which is lacking in this case.  Moreover, as a 
substantive mater, the Veteran has not identified any stressor 
reflecting or even suggesting that he experienced, witnessed, or 
was confronted by an event or circumstance that involved actual 
or threatened death or serious injury, or a threat to the 
physical integrity of himself or others; and that his response to 
such an event or circumstance involved a psychological or psycho-
physiological state of fear, helplessness, or horror.  Hence, 
application of the new regulations would provide no possible 
avenue or opportunity for a more favorable disposition of the 
claim.  

The record does not contain a current DSM-IV diagnosis of PTSD, 
does not establish that the Veteran engaged in combat, and there 
has been insufficient information provided by the Veteran to 
warrant an attempt at verification of his reported stressor and 
hence it remains unverified under the old regulations.  As also 
explained herein, applying the new regulations, the file still 
lacks a current diagnosis of PTSD or any identified stressor 
reflecting that the Veteran experienced, witnessed, or was 
confronted by an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the Veteran or others.

As these essential elements of a service connection claim for 
PTSD have not been established, the Veteran's PTSD claim must be 
denied.  In reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the Veteran's claim, the evidence as to 
that issue is not so evenly balanced so as to allow application 
of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is denied.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's remaining 
claims so that he is afforded every possible consideration.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claim for entitlement to service 
connection for diabetes mellitus, the Board notes that in an 
October 2006 VA examination report, the examiner pointed out that 
the Veteran's diabetes and his hypertension were both diagnosed 
2001.  Although the record also contains a November 2006 VA 
examination regarding his diabetes mellitus, which notes that the 
onset of diabetes and hypertension were in 1998-1999), there is 
no medical opinion contained in the report, and the examiner did 
not review the claims file in conjunction with the examination.  

A review of the claims file reveals that the Veteran's service 
treatment records contain no findings of diabetes; however, a 
February 1998 VA treatment record reflects elevated blood glucose 
levels, and the remaining post-service medical evidence shows 
that diabetes is first documented in or around 2003.  Thus, the 
Board finds that a new VA examination with an opinion should be 
obtained in order to obtain the nature and etiology of the 
Veteran's diabetes mellitus, to include the relationship to his 
service-connected hypertension.  See Szemraj v. Principi, 357 
F.3d 1370, 1371 (Fed. Cir. 2004) (when adjudicating a service 
connection claim, all theories of entitlement must be 
considered).  Additionally, while on remand proper VCAA notice of 
the secondary aspect of the Veteran's claim should be provided.

Regarding the Veteran's claim for entitlement to service 
connection for hearing loss, the Board notes that his service 
treatment records reflect that his hearing was normal at entrance 
and in 1980.  However, a March 1984 physical examination reflects 
hearing loss in the left ear.  It was noted that the Veteran was 
told to return so that that the test could be repeated.  A June 
1988 periodic physical examination report also reflects some 
hearing loss, as does the February 1992 separation examination 
report.  The Veteran's DD Form 214 indicates that his military 
occupational specialty was ammunitions specialist and, as such, 
he was exposed to acoustic trauma during service.  Therefore, the 
Board finds that a VA examination with opinion is warranted  in 
order to determine whether the Veteran has current hearing loss 
that is related to his noise exposure during military service.

With regard to the Veteran's claims of entitlement to service 
connection for syringomyelia and nerve damage, the Board notes 
that there are current diagnoses of both disorders.  The record 
reflects that there are medical opinions indicating that the 
syringomyelia is a congenital problem, while conflicting medical 
opinions reflect that it is traumatic in origin.  The record also 
shows that the Veteran complained of upper and lower back pain 
during service.  VA medical records from December 2004 show that 
the Veteran has a current diagnosis of cervical stenosis and 
intervertebral disc disorder with myelopathy of the cervical 
region.  As the Veteran has never undergone a VA examination for 
either of these claimed conditions and the evidence suggests that 
they may be related to his military service, one should be 
scheduled in order to determine the nature and etiology of the 
syringomyelia and nerve damage.  

The Veteran's service-connected hypertension is currently rated 
as noncompensably disabling.  A review of the claims file 
reflects that the Veteran has not undergone a VA examination for 
his hypertension since 2006; therefore, a new VA examination 
should be scheduled.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1995) (VA was required to afford a contemporaneous medical 
examination where examination report was approximately two years 
old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Finally, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the present 
appeal, the appellant was not provided with notice of the type of 
evidence necessary to establish a disability rating or an 
effective date.  Such should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
to include notice of the information and 
evidence necessary to substantiate his claim 
of entitlement to diabetes mellitus as 
secondary to service-connected hypertension, 
and, as relevant to all claims on appeal, 
notice of the type of evidence needed to 
establish a disability rating and an 
effective date as set out in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  Request that the Veteran identify any 
additional outstanding treatment records 
relevant to his disorders on appeal.  After 
securing any necessary authorization from 
him, obtain all identified treatment records, 
to include VA treatment records dated from 
January 2005 to the present.  All reasonable 
attempts should be made to obtain such 
records.  If any records cannot be obtained 
after reasonable efforts have been made, 
issue a formal determination that such 
records do not exist or that further efforts 
to obtain such records would be futile, which 
should be documented in the claims file.  The 
Veteran must be notified of the attempts made 
and why further attempts would be futile, and 
allowed the opportunity to provide such 
records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After all outstanding records have been 
associated with the claims file, schedule the 
Veteran for a VA endocrinology examination by 
an appropriate physician in order to 
determine the nature and etiology of his 
diabetes mellitus.  

All indicated studies and tests should be 
accomplished, and all clinical findings should 
be reported in detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide an 
opinion with respect to the Veteran's diabetes 
mellitus as to whether it is at least as 
likely as not (ie., a 50 percent or better 
probability) that the disability is 
etiologically related to service.  

If the examiner determines that the diabetes 
is not etiologically related to service, the 
examiner should provide an opinion as to 
whether it is at least as likely as not (ie., 
a 50 percent or better probability) that the 
Veteran's diabetes mellitus caused by or 
aggravated by (permanently worsened beyond 
normal progression of the disorder) the 
service-connected hypertension.  If the 
examiner finds that the diabetes is 
aggravated by the service-connected 
hypertension, the examiner should quantify 
the degree of aggravation if possible.  

In offering any opinion, the examiner must 
consider the full record, to include all 
medical and lay evidence of record, regarding 
the incurrence of the Veteran's diabetes 
mellitus and the continuity of 
symptomatology.  The rationale for any 
opinion offered should be provided.  

4.  After all outstanding records have been 
associated with the claims file, schedule the 
Veteran for a VA audiology examination by an 
appropriate specialist in order to determine 
the nature and etiology of the Veteran's 
hearing loss.  

All indicated studies and tests should be 
accomplished, and all clinical findings should 
be reported in detail.  A finding of hearing 
loss for VA purposes should be ruled in or 
ruled out.

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide an 
opinion with respect to the Veteran's diabetes 
mellitus as to whether it is at least as 
likely as not (ie., a 50 percent or better 
probability) that the disability is 
etiologically related to service.  Attention 
is directed to the hearing tests found on the 
entrance examination report (June 1976), the 
periodic service examination reports (dated in 
March 1984, June 1988, and October 1991), and 
the separation examination report (February 
1992).  

In offering any opinion, the examiner must 
consider the full record, to include all 
medical and lay evidence of record, regarding 
the incurrence of the Veteran's hearing loss 
and the continuity of symptomatology.  The 
rationale for any opinion offered should be 
provided.  

5.  After all outstanding records have been 
associated with the claims file, schedule the 
Veteran for a VA orthopedic/neurological 
examination by an appropriate physician in 
order to determine the nature and etiology of 
the Veteran's syringomyelia and nerve damage.  

All indicated studies and tests should be 
accomplished, and all clinical findings should 
be reported in detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide an 
opinion with respect to the Veteran's 
syringomyelia and any current nerve damage as 
to whether either diagnosed disability is at 
least as likely as not (ie., a 50 percent or 
better probability) that the disability is 
etiologically related to service.  

Attention is directed to the February 1986 
service treatment record showing complaints of 
back pain, the October 1988 service treatment 
record showing complaints of right side low 
back pain, and the March 1989 service 
treatment record noting complaints of upper 
back pain.  Attention is also directed to the 
June 1997 VA MRI report which indicates that 
the lack of enhancement and lack of history of 
trauma indicates that the septated syrinx from 
the medulla to T5 is consistent with a 
congenital syrinx, without the associated 
Chiari malformation, the December 2004 VA 
treatment records diagnosing the Veteran with 
cervical spinal stenosis and intervertebral 
disc disorder with myelopathy, and the July 
2001 VA treatment record noting that the 
Veteran's syrinx was most likely traumatic in 
origin.  

In offering any opinion, the examiner must 
consider the full record, to include all 
medical and lay evidence of record, regarding 
the incurrence of the Veteran's claimed 
disorders and the continuity of 
symptomatology.  The rationale for any 
opinion offered should be provided.  

6.  After all outstanding records have been 
associated with the claims file, schedule the 
Veteran for a VA examination by an appropriate 
physician in order to determine the current 
level of severity of his service-connected 
hypertension.  All indicated studies and tests 
should be accomplished, and all clinical 
findings should be reported in detail.  

7.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's claims should be readjudicated 
based on the entirety of the evidence.  If 
the claims remain denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


